DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2022 has been entered.
Comments
The indication of allowable subject matter of claims 1-6, 8-10, and 12-15 has been withdrawn in view of the newly cited reference JP 2002-127712.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10, 13-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over JP’712 (JP 2002-127712) in view of Ebiko (US 2013/0240107) and EP’852 (EP 128852).
Regarding claim 1, JP’712 teaches a pneumatic tire for a passenger car tire comprising bead cores formed by continuously winding steel wires ([0036]) and a carcass layer having turned back portions.  
JP’712 is silent to a rim cushion rubber; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that the tire of JP’712 has a rim cushion rubber since official notice is taken that a pneumatic tire comprising a rim cushion rubber disposed along a turned back portion of the carcass layer to constitute a rim fitting surface of a bead portion is conventional.  FIG. 4 of JP’712 illustrates the turned back portion of the carcass layer contacting a body portion of the carcass layer in a cross-sectional view in a tire meridian direction to form a closed region surrounding the bead cores. The turned back portion of the carcass layer extends outward in a tire radial direction beyond a tire maximum width position.  
JP’712 does not disclose a rubber occupancy ratio.  However, JP’712 teaches the closed region is constituted by a bead apex (S) having substantially triangle shape with a height L1 and a bead core made of steel wires (5).  L1 = 1 mm-25 mm ([0035]) with a base width ≈ about 2 times a diameter of a steel wire.  FIG. 4 illustrates 38 cross sections of steel wires.  Ebiko teaches a pneumatic tire having a bead core formed by winding steel wires having a diameter from 1.2 to 1.4 mm ([0034], [0035]).  The tire of JP’712 having a rubber occupancy ratio in the closed region in a range of 15% or less would have been obvious to one of ordinary skill in the art before the effective filing date since JP’712 teaches a closed region made up by a bead apex and bead core (FIG. 4), Ebiko teaches a steel wire forming a bead core has a diameter in a range of 1.2-1.4 mm, and providing known dimensions to the same tire constituents to the same type of tire yields predictable results. 
For example
Area of the bead apex ≈ (base x height)/2 ≈ (2 x 1.4 x 1)/2 ≈ 1.4 mm2.
Area of the bead core ≈ N of bead wires x pi x r2 ≈ 38 x pi x (1.4/2)2 ≈ 58.5 mm2
Total area of the closed region ≈ 1.4 + 58.5 ≈ 59.9 mm2
Rubber occupancy ratio ≈ 1.4/59.9 ≈ 0.023 which is about 2.3%

JP’712 is silent to 1.0 ≤ CH/L ≤ 10.0.  However, this claimed relationship in the tire of JP’712 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since JP’712 teaches 215/55R16 [0042] having a section height SH = 215 x 0.55 = 118.25 mm, reasonably illustrates the corresponding self-contact height of the carcass layer approximately 70% of SH (FIG. 4), and 20 bead wires forms the outer circumference of the bead core, and Ebiko teaches a steel wire forming a bead core has a diameter in a range of 1.2-1.4 mm. 
For example:
CH ≈ 0.70 x 118.25 ≈ 82.8 mm
L = 20 x 1.4 mm = 28 mm
CH/L ≈ 82.8/28 ≈ 3.0 

JP’712 is silent to 2.5 mm ≤ K1 ≤ 6.5 mm. However, the claimed thickness in the tire of JP’712 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since EP’852 teaches a pneumatic tire for a passenger car having a side portion thickness at points A, B, C, D, and E wherein A = 4.90 mm, B = 3.81 mm, C = 3.93 mm, D = 4.09 mm, and E = 5.43 mm (FIG. 2 and page 5) wherein the primary flex zone Zp including the maximum width position of the tire is no greater than 4.32 mm for proper flexibility in the sidewall tire, reduction in rolling resistance thereby improving fuel economy, and high speed performance and traction.  
Regarding claim 2, the tire of JP’712 in view of Ebiko and EP’852 would satisfy the claimed limitation because JP’712 teaches 215/55R16, FIG. 4 of JP’712 illustrates 20 bead wires forming the outer circumference of the bead core, and Ebiko teaches a steel wire of a bead core has a diameter in a range of 1.2-1.4 mm. 
For Example:
L = 20 x 1.4 mm = 28 mm 
SH = 215 x 0.55 = 118.25 mm 
L/SH = 28/118.25 ≈ 0.24

Regarding claim 3, the tire of JP’712 in view of Ebiko and EP’852 would satisfy the claimed limitation because JP’712 teaches 215/55R16 and reasonably illustrates the corresponding self-contact height of the carcass layer approximately 70% of the SH. 
For Example:
SH = 215 x 0.55 = 118.25 mm 
CH ≈ 0.70 x 118.25 ≈ 82.8 mm
SH-CH ≈118.25-82.8 ≈ 35.5 mm

Regarding claim 4, the tire of JP’712 in view of Ebiko and EP’852 would satisfy the claimed limitation because JP’712 teaches 215/55R16 and reasonably illustrates the corresponding self-contact height (CH) of the carcass layer approximately 70% of the SH and a turned-up height (PH) of the carcass layer about 85% of SH. 
For Example:
SH = 215 x 0.55 = 118.25 mm
HF = 55
CH ≈ 0.70 x 118.25 ≈ 82.8 mm
PH ≈ 0.85 x 118.25 ≈ 100.5 mm
CH/PH ≈ 82.8/100.5 ≈ 0.82
0.60 x (55/100) ≤ 82.7/100.5 ≤ 0.98
0.33 ≤ 0.82 ≤ 0.98 (satisfied)

Regarding claim 5, JP’712 is silent to 3.0 mm ≤ Wo + Wi ≤ 20 mm.  However, the claimed tire gauge would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since EP’852 teaches a pneumatic tire for a passenger car having a side portion thickness at points A, B, C, D, and E wherein A = 4.90 mm, B = 3.81 mm, C = 3.93 mm, D = 4.09 mm, and E = 5.43 for the benefits of reduction in rolling resistance thereby improving fuel economy, and high speed performance and traction and one of ordinary skill in the art would recognize the claimed gauge (Wo +Wi) at the claimed radial position would be in the vicinity of E = 5.43 mm rendering obvious a claimed range that is sufficiently broad.   
Regarding claim 10, FIG. 4 of JP’712 illustrates Ɵ2 = 90°.
Regarding claim 13, see annotated figure below. 

    PNG
    media_image1.png
    664
    706
    media_image1.png
    Greyscale

Regarding claim 14, the tire of JP’712 in view of Ebiko and EP’852 would satisfy the claimed limitation because Ebiko teaches a steel wire of a bead core has a diameter in a range of 1.2-1.4 mm.
Regarding claim 15, see FIG. 4 of JP’712.  
Regarding claim 17, refer to the rejections of claims 1-3.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over JP’712 (JP 2002-127712) in view of Ebiko (US 2013/0240107) and EP’852 (EP 128852), as applied to claim 1, and further in view of JP’361 (JP 2007-045361) and JP’831 (JP 2008-068831).
Regarding claims 5-6, JP’712 is silent to 3.0 mm ≤ Wo + Wi ≤ 20 mm and 1.0 ≤ Wo/Wi ≤ 10.0.  However, these claimed relationships would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since JP’361 teaches a pneumatic tire for a passenger car having a chafer with a thickness TC about 2.0 to 7.0 mm and JP’831 teaches a pneumatic tire for a passenger car comprising an inner liner having a thickness of 0.5 mm and providing known dimensions for the same type of tire yields predictable results. 
Wo is about 5.0 mm (JP’361)
Wi is slightly greater than 0.5 mm (JP’831)
Wo + Wi = 5.5 mm (claim 5) 
Wo/Wi necessarily be greater than 1 and slightly less than 10 (claim 6)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over JP’712 (JP 2002-127712) in view of Ebiko (US 2013/0240107) and EP’852 (EP 128852), as applied to claim 1, and further in view of EP’108 (EP 554108).
Regarding claim 8, JP’712 is silent to the thickness of the sidewall rubber.  However, the claimed sidewall rubber thickness would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since EP’108 teaches a pneumatic tire for a passenger car wherein a gauge (i.e. thickness) of a sidewall rubber at the maximum width position is 1.0-2.5 mm (abstract) and providing known tire numerical dimension for the same type of tire yields predictable results.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over JP’712 (JP 2002-127712) in view of Ebiko (US 2013/0240107) and EP’852 (EP 128852), as applied to claim 1, and further in view of JP’361 (JP 2007-045361) and EP’108 (EP 554108).
Regarding claim 9, JP’712 does not recite 0.10 ≤ K2/Wo ≤ 3.00.  However, this relationship in the tire of JP’712 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since JP’361 teaches a pneumatic tire for a passenger car having a chafer with a thickness TC about 2.0 to 7.0 mm, EP’108 teaches a pneumatic tire for a passenger car wherein a gauge (i.e. thickness) of a sidewall rubber at the maximum width position is 1.0-2.5 mm (abstract) and providing known tire numerical dimension for the same type of tire yields predictable results.
For example:
K2 = 2.5 mm (EP’108) 
Wo ≈ 5.0 mm (JP’361)
K2/Wo ≈ 2.5/5.0 ≈ 0.50

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over JP’712 (JP 2002-127712) in view of Ebiko (US 2013/0240107) and EP’852 (EP 128852), as applied to claim 1, and further in view of Yukawa et al. (US 2004/0089392).
Regarding claim 12,  JP’712 is silent to the claimed overlapping width Wra in numerical terms.  However, the tire of JP’712 satisfying: 0 mm < Wra ≤ 30 mm would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since JP’712 teaches WA = 5-25% of the maximum width BW [0019] and Yukawa discloses a pneumatic tire for passenger car tire having a belt with a belt width BW = 148 mm [0214] and providing known belt width for the same type of tire yields predictable results. 
For example: 
Wra = 5% of 148 mm = 7.4 mm 

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection applied in this office action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        09/10/2022